PER CURIAM:
John Fraser Magill seeks to appeal the district court’s order denying relief on his motion filed under 28 U.S.C. § 2255 (2000), and a subsequent order denying his motion for the production of transcripts. The orders are not appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that the district court’s assessment of his constitutional claims is debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and conclude that Magill has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal. We further deny Magill’s motion for preparation of transcript at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in *999the materials before the court and argument would not aid the decisional process.

DISMISSED